Citation Nr: 0918794	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating for nightmare 
disorder, currently evaluated as 10 percent disabling.

2.  Service connection for other psychiatric disabilities, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent evaluation for nightmare disorder and denied 
service connection for PTSD.  


REMAND

Additional development is needed prior to further disposition 
of the claims for an increased initial rating for nightmare 
disorder and service connection for PTSD.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 
(1995).   

Remand is not required solely due to the passage of time.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, it has 
been over five years since the last VA examination.  In 
addition, where the Veteran claims a disability is worse than 
when originally evaluated or rated, and the evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 3 Vet. 
App. 480 (1992).  

The Veteran underwent VA mental disorders and PTSD 
examinations in July 2003 and January 2004 in connection with 
his claims.  In June 2004 and May 2006 statements, however, 
the Veteran indicates that his mental health condition is 
continuing to get worse.  He stated that he can no longer 
work, and that his nightmares are unbearable.  He claimed to 
be fatigued all the time, unable to sleep for more than three 
to five hours a night or take care of himself, and that he is 
irritable and depressed.  He stated that he experiences 
memory problems, has poor judgment and insight, and is unable 
to activities of daily living without assistance, such as 
dress himself, pay his bills or manage his money.

Thus, the Board finds that a new mental disorders examination 
should be scheduled because more than five years have passed 
since the last VA examination and the Veteran has complained 
of worsening symptoms.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Finally the Board observes that the veteran's claim for 
service connection for other psychiatric disorder, to include 
PTSD, are inextricably intertwined with the claim for an 
increased disability rating for his service-connected 
nightmare disorder.  Thus, that issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a mental disorders 
examination to determine the current severity of 
his service-connected nightmare disorder.  The 
claims file should be reviewed by the examiner and 
the examination report should note that review. 
The report of the examination should be 
comprehensive and include a detailed account of 
all manifestations of the service-connected 
nightmare disorder.  The examiner should 
specifically provide a full multi-axial diagnosis 
pursuant to the DSM-IV, to include a GAF score 
related to the Veteran's nightmare disorder 
symptomatology.  The examiner should indicate the 
historical and current degree of social and 
occupational impairment due to the Veteran's 
service-connected nightmare disorder.  The 
examiner should set forth what symptoms are 
related to the Veteran's nightmare disorder and 
were used to derive the GAF score assigned.  

Furthermore, the examiner should provide a 
diagnosis of any psychiatric disorder(s), other 
than the Veteran's nightmare disorder, that the 
Veteran currently has, and provide an opinion as 
to whether it is at least as likely as not (50 
percent probability or greater) that any other 
psychiatric disorder diagnosed is etiologically 
related to any incidents of the Veteran's period 
of active service.  Specifically, the examiner is 
asked to address whether the Veteran's symptoms 
meet the criteria for a diagnosis of PTSD pursuant 
to the DSM-IV.  A complete rationale for all 
opinions expressed should be provided.  If 
necessary, the examiner should reconcile any 
opinion given with other opposing medical opinions 
of record, if any.  

3.  Thereafter, the veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






